Citation Nr: 0205988
Decision Date: 06/06/02	Archive Date: 08/16/02

Citation Nr: 0205988	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  00-13 514	)	DATE JUN 06, 2002
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for anesthesia of 
the left lower radicular group, currently evaluated as 30 
percent disabling. 

2.  Entitlement to an increased evaluation for scars, gunshot 
wound of the neck, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant



VACATUR

On April 19, 2002, the Board entered a final decision in this 
appeal.  The veteran had submitted additional evidence 
directly to the Board.  This evidence was received at the 
Board before the decision was dispatched, but it was not 
associated with the claims file at the time the Board made 
its decision.  There is no indication that the veteran has 
filed a notice of appeal with the U.S. Court of Appeals for 
Veterans Claims.  Accordingly, in order to assure due 
process, the Board will vacate the April 19, 2002, decision 
in the instant appeal pursuant to 38 C.F.R. § 20.904 and 
issue the decision that follows in its place.


ORDER

The Board decision of April 19, 2002, in the above- captioned 
appeal is vacated.



		
	S.M. Cieplak
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



Citation Nr: 0203619	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  00-13 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for anesthesia of 
the left lower radicular group, currently evaluated as 30 
percent disabling. 

2.  Entitlement to an increased evaluation for scars, gunshot 
wound of the neck, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from March 1943 to October 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. 

At his personal hearing in September 2000, the hearing 
officer informed the veteran that he would be treated as 
having filed a claim for "problems with [the] left leg" and 
for service connection for degenerative joint disease of the 
cervical spine.  Although a supplemental statement of the 
case issued in October 2001 alludes to these issues, it does 
not separately address either entitlement to service 
connection for a left leg disorder or entitlement to service 
connection for a cervical spine disorder.  The claims file 
does not reflect a prior rating decision addressing these 
issues.  The Board considers that the record demonstrates 
that these claims have been fairly raised; accordingly, they 
are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Anesthesia of the left lower radicular group is no more 
than moderate.

2.  Scars, gunshot wound of the neck, are no more than 
moderately disfiguring and are, otherwise, asymptomatic.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for anesthesia of the left lower radicular group have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.12a, 
Diagnostic Code 8512 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for scars, gunshot wound of the neck, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.118, Diagnostic Code 
7800 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has met its duty to assist in the development of the 
claim under the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001) 
[hereinafter "VCAA"].  In this case, the RO, in April 2001, 
notified the veteran of the enactment of the new legislation.  
Thereafter, the RO, in October 2001, issued a supplemental 
statement of the case.  The RO, therefore, both notified the 
veteran of the new law and considered that law in connection 
with the issue at hand.  Through the statement of the case 
and the supplemental statements of the case issued during the 
pendency of the appeal, the appellant and the representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified.  In fact, it appears that all evidence identified 
by the appellant relative to these claims has been obtained 
and associated with the claims folder.  Service medical 
records have been obtained and associated with the claims 
folder.   Multiple VA examinations were conducted, and copies 
of the reports associated with the file.  In its 
deliberations, the Board has also taken into consideration 
the new regulations at 38 C.F.R. §§ 3.102, 3.159, promulgated 
pursuant to the enabling statute.  

Accordingly, the Board concludes that remanding the claims 
for additional development under the new statute is not 
necessary, and reviewing the claim without remanding it is 
not prejudicial to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    



Left Upper Extremity

The veteran is right-handed, and the disability at issue 
pertains to his left (minor) extremity.  Anesthesia of the 
left lower radicular group (i.e. disabilities pertaining to 
muscles of the hand and flexors of the wrist and fingers) is 
currently evaluated as 30 percent disabling under diagnostic 
code 8512.  Under that diagnostic code, paralysis of the left 
lower radicular group of the minor extremity warrants a 30 
percent evaluation if moderate and a 40 percent evaluation if 
severe.  38 C.F.R. § 4.12a, Diagnostic Code 8512. 

VA examination in February 2000 revealed little difference 
between the right and left side in terms of muscle tone.  
Strength testing of the left upper extremity revealed 
strength to be 4/5 distally and 4 to 4.5/5 proximally.  
Sensory examination showed diffuse decrease in pain and 
temperature perception.  Coordination with the left upper 
extremity was characterized as moderately impaired.  

During a hearing in September 2000, the veteran testified 
concerning the current symptoms experienced in the area of 
his neck and left lower extremity.  He did not articulate 
complaints concerning current symptoms of the left upper 
extremity.  

On subsequent examination in March 2001, although the veteran 
complained of increased paresthesia in his left upper 
extremity, there was no definite electrophysiologic evidence 
of left upper extremity peripheral neuropathy on testing.  
Otherwise, there are no additional treatment records 
documenting complaints affecting the left upper extremity.  
Moreover, there is no indication that the record is 
incomplete in that regard.

The evidence before the Board indicates that anesthesia of 
the left lower radicular group is no more than moderate.  
Therefore, a higher rating is not demonstrated or 
approximated.  Accordingly, the preponderance of the evidence 
is against an increased evaluation.


Neck Scar

Scars, gunshot wound of the neck, are evaluated as 10 percent 
disabling under diagnostic code 7800.  Under that diagnostic 
code, disfiguring scars of the head, face, or neck warrant a 
10 percent evaluation if moderate.  A 30 percent evaluation 
is warranted for severely disfiguring scars, especially if 
the scar produces marked and unsightly deformity of the 
eyelids, lips or auricles.  38 C.F.R. § 4.118, Diagnostic 
Code 7800.  

In addition, superficial scars warrant a 10 percent 
evaluation if poorly nourished with repeated ulceration or if 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804.  Scars may also be 
rated based upon limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  

During an examination in February 2000, the veteran indicated 
that his scars did not bother him.  Examination revealed a 
scar to the left side of the neck posterior to the left ear, 
approximately three inches in length.  The scar was flat, 
non-tender and hypo-pigmented.  The veteran also had a 
transverse scar at the base of the neck, three and one half 
inches in length.  It was slightly depressed, hypo-pigmented 
and non-tender.  The veteran's major complaint was that of 
stiffness and limited range of motion of the neck.  The 
impressions were scars to the neck secondary to a shrapnel 
wound, asymptomatic, and degenerative joint disease of the 
cervical spine.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes or that the disabilities 
at issue have become more severe since assigned the current 
disability evaluations.  For example, the veteran was 
afforded a VA examination in July 1980 in which the examiner 
characterized the scars as small.  There is no suggestion of 
any worsening over the years.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant further exposition of the remote clinical 
histories and findings pertaining to the veteran's disability 
at issue.  

The record does not demonstrate the presence of scars that 
are more than moderately disfiguring.  There is no 
involvement of the eyelids, lips or auricles whatsoever and a 
marked or unsightly deformity is not suggested in the record.  
Examination has not revealed ulceration or tender and painful 
scars.  The veteran has complained of neck discomfort and 
limitation of movement; nonetheless, the examiner's 
characterization of scars as asymptomatic indicates that the 
veteran's scars do not result in limitation of function or 
other symptomatology.  Recent examination has revealed 
degenerative joint disease of the cervical spine but no 
active scar pathology.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to a higher evaluation for the service-
connected scar disability.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Conclusion

There is no competent evidence of record which indicates that 
the veteran's disabilities cause marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 



ORDER

The appeal is denied. 



		
	S.M. CIEPLAK
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

